Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprises”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: On page 11, line 16 of the specification, the phrase “Fig. 6 shows” should be changed to –Figs. 6A and 6B show—since the drawings depict a Figure 6A and a Figure 6B.  
Appropriate correction is required.
Claims 3-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 4 of claim 3, the phrase “an untargeted analysis technique” is indefinite since it is not clear what techniques are encompassed by this phrase and what “untargeted” means. Does this phrase mean any technique that analyzes all analyte ions produced from ambient ionization of a food sample, and not just extracted or separated analytes or analyte ions in the sample? See this same problem in claim 19.
On lines 3, 5 and 7 of claim 7, the phrase “the food product” lacks antecedent basis since independent claim 3 recites a “food sample”. 
On line 2 of claim 8, the phrase “the quality and/or safety” lacks antecedent basis. 
On line 3 of claim 9, the phrase “the presence” lacks antecedent basis. On line 7 of claim 9, the phrase “the species” lacks antecedent basis. On line 9 of claim 9, the phrase “the quality” lacks antecedent basis. On line 10 of claim 9, the phrase “the manner” lacks antecedent basis. 
On line 2 of claim 13, the phrase “the presence” lacks antecedent basis. 
On line 2 of claim 14, the phrase “a few seconds or a few tens of seconds” is indefinite since it is not clear what constitutes a “few” in this phrase. It is not clear how many seconds qualify as “a few”. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balog et al (article from the Journal of Agricultural and Food Chemistry, 64(23), May 11, 2016, pages 4793-4800, submitted in the IDS filed on August 16, 2019).
Balog et al teach of a method for analyzing a food sample comprising a meat product by rapid evaporative ionization mass spectrometry (REIMS), wherein rapid evaporative ionization is a type of ambient ionization. The method comprises generating analyte ions from the meat product using rapid evaporative ambient ionization (claim 3). The ambient ionization is conducted by applying an electric current to the meat product with a sample probe to generate an aerosol from the meat product containing analyte ions (claim 3, see Figure 1 in Balog et al). A pump is used to transport the analyte ions in the aerosol into an inlet capillary of a mass spectrometer, where the analyte ions are analyzed to produce a data set in the form of a mass spectrum (claim 3, see Figures 1 and 2 in Balog et al). The data set (i.e. mass spectrum) is assessed using an untargeted analysis technique to identify one or more properties of the meat product, wherein the properties comprise an identification of a species, an anatomical origin and a breed of the animal from which the meat product is obtained (claim 3). The untargeted analysis technique comprises applying a predictive model in the form of a multivariate statistical algorithm to the mass spectrum containing all of the analyte ions produced from the meat product (claim 4). Principal component analysis (PCA) is used to eliminate chemical noise and reduce the dimensionality of the data set. The data set resulting after applying the predictive model to the mass spectrum is used to classify the meat product into one of multiple types of meat samples (claim 4, see Figures 3-5 in Balog et al). Balog et al also teach of a corresponding apparatus for analyzing a meat product which comprises an ambient ionization system configured to generate analyte ions from a meat product using an electric current from a sampling probe directed on the meat product (claim 19, see Figure 1 in Balog et al), an analyzer configured to analyze the analyte ions to produce a data set (claim 19, see the REIMS mass spectrometer depicted in Figure 1 of Balog et al and the mass spectrum depicted in Figure 2 of Balog et al), and processing circuitry configured to assess the data set using an untargeted analysis technique to identify or determine one or more properties of the meat product, wherein the one or more properties comprise an identification of a species, an anatomical origin and a breed of the animal from which the meat product is obtained (claim 19, see Figures 3-5 in Balog et al). See the abstract, Figures 1-5, and pages 4794-4795 in Balog et al. 
Claim(s) 3-4, 8-9, 12, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al (article from the Journal of Chinese Mass Spectrometry Society, vol. 37, no. 3, May 2016, pages 273-281).
Yi et al teach of a method and an apparatus for evaluating a food sample using surface desorption atmospheric pressure chemical ionization mass spectrometry (DAPCI-MS). The food sample analyzed in the method and apparatus comprises a sample of pork meat, and the method is performed to determine one or more properties of the pork meat such as the quality and freshness of the pork meat (claims 8-9). The method comprises generating analyte ions from a pork meat sample using ambient ionization, wherein the ambient ionization comprises directing a spray of charged droplets from a sampling probe onto the sample in order to generate and desorb analyte ions from the sample (claims 3, 12, 17, 19). See Figure 1 in Yi et al which depicts desorption atmospheric pressure chemical ionization of a pork meat sample on a substrate by directing charged droplets to the sample in order to produce analyte ions. The analyte ions are then introduced into a mass spectrometer for analysis (i.e. an analyzer configured to analyze the analyte ions to produce a data set, claim 19), and a data set in the form of a mass spectrum is produced (claims 3 and 19). Yi et al teach that the data set is then assessed using an untargeted analysis technique to identify or determine one or more properties of the pork meat sample, such as the quality and freshness of the sample. The untargeted analysis technique comprises producing a mass spectrum of all of the analyte ions desorbed from  the pork meat sample, and using a predictive model such as principal component analysis (PCA) to classify the sample into one of three different stages of freshness for the pork meat (claims 3-4, 19). See the English-language abstract on pages 273-274, and Figure 1 in Yi et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 10-11, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al in view of Van Dijk (EP 1,233,267, submitted in the IDS filed on August 16, 2019). For a teaching of Yi et al, see previous paragraphs in this Office action. Yi et al fail to teach that the pork meat sample analyzed in the method is located on a production or slaughter line and that the information indicating that the sample has one or more particular properties (i.e. a specific freshness level) is associated with the sample or used to separate the sample from other pork samples, that the method can be used to detect organoleptic properties of the pork meat sample such as boar taint, that a location of the sample is first sensed prior to the sampling probe interacting with the sample to form analyte ions, and that the sampling probe interacts with the pork sample on the substrate for only a few seconds. 
Van Dijk teaches of a method for detecting organoleptic properties of a pork meat sample located on a production or slaughter line. The organoleptic properties comprise the boar taint or unpleasant smell associated with pork meat from uncastrated boars (claims 10-11). The method comprises detecting a pork meat sample at the beginning of a slaughter line (claim 13), heating the located pork sample with a laser in order to generate an evaporated vaporous sample from the pork meat, collecting the evaporated vaporous sample with a collection device and introducing it to an ion mobility spectrometer, generating analyte ions from the sample using a UV ionization source in the ion mobility spectrometer, and analyzing the analyte ions with an ion mobility detector (claim 20). Van Dijk teaches that compounds such as skatole and androstenone associated with an unpleasant boar taint smell of a pork sample from uncastrated boars can be detected in the method and device (claims 10-11). The results produced in the ion mobility spectrometer are used to sort the pork meat samples on the slaughter line into those which contain boar taint and those which do not contain boar taint. The samples which contain boar taint on the slaughter line are separated from the samples which do not contain boar taint, and thus, the information concerning the properties of the pork samples on the slaughter line determined by the ion mobility spectrometer is used to separate an analyzed pork sample from other pork samples (claims 5-6). See the abstract, paragraphs 0002, 0009-0010, 0012-0016, 0018 and 0020-0021, and the claims in Van Dijk. 
Based upon the combination of Yi et al and Van Dijk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method and apparatus taught by Yi et al to analyze a pork meat sample located on a production or slaughter line and to use the information indicating that the sample has one or more particular properties to separate the sample from other pork samples since both the methods taught by Yi et al and Van Dijk comprise analyzing pork meat samples for one or more properties by ionizing analytes in the samples and analyzing the ions with a spectrometer, and Van Dijk teaches that it is advantageous to analyze pork meat samples located on a slaughter line so that any samples having undesirable properties can be separated from the line in order to ensure that the pork samples delivered for consumption by a consumer have desirable properties. With regards to claims 10-11, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method and device taught by Yi et al to detect organoleptic properties of the pork meat sample such as boar taint since Van Dijk teaches that boar taint is an important property to assess in a pork meat sample in order to ensure that the pork meat sample is of high quality and fresh, and Yi et al teach of evaluating the quality and freshness of pork meat samples. With regards to claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sense a location of the pork meat sample analyzed in the method and device taught by Yi et al prior to the sampling probe interacting with the sample to form analyte ions since Van Dijk teaches that it is important to sense a pork sample at the beginning of a slaughter line so that the results of the examination are available before the pork meat sample reaches a sorting point. With regards to claim 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interact the sampling probe taught by Yi et al with the pork sample on the substrate for only a few seconds since in desorption ionization, only a few seconds are required to produce analyte ions from a sample. 
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al in view of Pringle et al (GB 2,491,486, submitted in the IDS filed on August 16, 2019). For a teaching of Yi et al, see previous paragraphs in this Office action. Yi et al fail to teach that the analyte ions from the pork meat sample can be generated by either applying an electric current or a laser beam onto the sample. 
Pringle et al teach of a method for detecting compounds in a sample, such as chemicals or contaminants in a food sample, using ionization and mass spectrometry. The method comprises contacting a non-living sample such as a food sample with an electric current carried by a diathermy knife so that the current vaporizes analytes in the sample to form analyte ions. The vaporized analyte ions are then introduced into a mass spectrometer for analysis. Pringle et al also teach that gas-phase analyte ions may be produced from the sample using a laser probe. See the abstract, and pages 1-4 in Pringle et al. 
Based upon the combination of Yi et al and Pringle et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate analyte ions from the pork meat sample in the method and device taught by Yi et al by either applying an electric current or a laser beam onto the sample since Pringle et al teach that both an electric current and a laser beam can be used to generate analyte ions from a sample, which are equivalent to using the spray of charged droplets applied to the pork sample in order to desorb analyte ions taught by Yi et al. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Takats et al who teach of a spectrometric analysis of microbes on a target surface such as foods; Lund et al who teach of a method for detecting boar taint-related compounds in animal tissue; Guitton et al who teach of using rapid evaporative ionization mass spectrometry for the screening of analytes in a meat samples; Black et al who teach of using rapid evaporative ionization mass spectrometry for detecting fish fraud; and Verplanken et al who teach of using rapid evaporative ionization mass spectrometry for high-throughput screening in food analysis. It is noted that the references to Guitton et al, Black et al and Verplanken et al are not prior art against the instant claims since these references were all published after the effective filing date of the instant application. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 9, 2021